                           EXHIBIT I




Case 19-42890-MJH   Doc 25-9   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 1 of 10
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 2
                                                                            1 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 09/09/19
                                    01/27/20   Ent. 09/09/19
                                                    01/27/20 12:46:32
                                                             22:52:01   Pg. 2
                                                                            3 of 9
                                                                                 10
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 4
                                                                            3 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 5
                                                                            4 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 6
                                                                            5 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 7
                                                                            6 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 01/27/20
                                    09/09/19   Ent. 01/27/20
                                                    09/09/19 22:52:01
                                                             12:46:32   Pg. 8
                                                                            7 of 10
                                                                                 9
Case
 Case19-42890-MJH
      19-42890-MJH Doc
                    Doc25-9
                        1-1   Filed 09/09/19
                                    01/27/20   Ent. 09/09/19
                                                    01/27/20 12:46:32
                                                             22:52:01   Pg. 8
                                                                            9 of 9
                                                                                 10
Case
 Case19-42890-MJH
       19-42890-MJH Doc
                     Doc25-9
                          1-1 Filed
                              Filed01/27/20
                                    09/09/19 Ent.
                                             Ent.01/27/20
                                                  09/09/1922:52:01
                                                           12:46:32 Pg.
                                                                    Pg.10
                                                                        9 of
                                                                          of910
